DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, and are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification has no mention of “wherein the presenting the first graphical object is performed at a first time concurrently with presenting a first portion of the second graphical object at a first location,15/810,614 Page 9wherein the presenting the second graphical object responsive to receiving the horizontal sliding input is performed at a second time 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7, 10-12, 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable by U.S. Patent Application Number 2017/0149720 attributed to Castagna et al. (hereafter referred to as Castagna) and U.S. Patent Application Publication Number 2016/0065509 attributed to YANG et al. (hereafter referred to as YANG). 
Regarding claim 1: Castagna discloses a method for graphically presenting messages of a messaging account, comprising: receiving a plurality of messages, generated based upon the messaging account, comprising a first message and a second message [131a of figure 1B]; generating a first graphical object based upon the first message [131a of figure 1B]; generating a second graphical object based upon the second message [131a of figure 1B]; storing the first graphical object generated based 
Castagna does not disclose responsive to receiving one or more user inputs corresponding to the first graphical object generated based upon associated with the first message, at least one of: displaying via the screen, at a second time after the first time, a list of actions based upon a swipe user input of the one or more user inputs, wherein the list of 15/810,614Page 3actions comprises a first indication of a first action and a second indication of a second action, wherein selection of the first indication is configured to cause performance of the first action on the first message and selection of the second indication is configured to cause performance of the second action on the first message, wherein, at the second time, at least part of the list of actions is displayed at the first location of the screen at which the at least part of the first graphical object generated based upon the first message was displayed at the first time; or displaying via the screen, at a third time after the first time, the second graphical object generated based upon associated with the second message based upon a horizontal sliding user input of the one or more user inputs, wherein a complete representation of fewer than two 
YANG discloses responsive to receiving one or more user inputs corresponding to the first graphical object generated based upon associated with the first message, at least one of: displaying via the screen, at a second time after the first time, a list of actions based upon a swipe user input of the one or more user inputs, wherein the list of 15/810,614 Page 3actions comprises a first indication of a first action and a second indication of a second action, wherein selection of the first indication is configured to cause performance of the first action on the first message and selection of the second indication is configured to cause performance of the second action on the first message, wherein, at the second time, at least part of the list of actions is displayed at the first location of the screen at which the at least part of the first graphical object generated based upon the first message was displayed at the first time [figure 6D: User interface screens 636 and 637 clearly illustrate both “list of actions” and the message “CAN YOU SEND ME A PIC?” displayed at the top part of the user interface screen location; 0204]; or displaying via the screen, at a third time after the first time, the second graphical object generated based upon associated with the second message based upon a horizontal sliding user input of the one or more user inputs, wherein a complete representation of fewer than two graphical objects generated based upon a message is visible on the screen, wherein, at the first time, the fewer than two graphical objects 
It would have been obvious to one of ordinary skill in the art, having the teachings of Castagna and YANG before him/her, before the effective filing date of the claimed invention to incorporate the teachings of user’s action based upon a swipe user input into Castagna to provide the user the choice and benefit of well-known user actions. 
Regarding claim 4: The method of claim 1, the messaging account comprising an email account [Castagna: figure 1B]. 
Regarding claim 5: The method of claim 1, the first graphical object comprising at least one of: a timestamp; a star icon; a sender of the first message; a sender icon; one or more recipients of the first message; a subject of the first message; one or more attachments; content of the first message; an abstractive summary of the first message; or an extractive summary of the first message [Castagna: figure 1B]. 
Regarding claim 6: Castagna does not detail into responsive to receiving a second user input of the one or more user inputs, scrolling from the first graphical object to the second graphical object to present the second graphical object. 
YANG discloses responsive to receiving a second user input of the one or more user inputs, scrolling from the first graphical object to the second graphical object to present the second graphical object [0196].
It would have been obvious to one of ordinary skill in the art, having the teachings of Castagna and YANG before him/her, before the effective filing date of the 
One of ordinary skill in the art would do so to give the user the ability to move up/down. One of ordinary skill in the art would do so to give the user the ability to see all of the graphical objects that won’t fit in one display screen. One of ordinary skill in the art would do so because scrolling is so well known.
Regarding claim 7: Castagna does not detail into disclosing the action comprising at least one of: a delete action performed on the first message; an archive action performed on the first message; a move action performed on the first message; a mark for later action performed on the first message; a mark importance action performed on the first message; a label action performed on the first message; a reply action performed on the first message; or a forward action performed on the first message. 
YANG discloses the action comprising at least one of: a delete action performed on the first message; an archive action performed on the first message; a move action performed on the first message; a mark for later action performed on the first message; a mark importance action performed on the first message; a label action performed on the first message; a reply action performed on the first message; or a forward action performed on the first message [0255, 0259].
It would have been obvious to one of ordinary skill in the art, having the teachings of Castagna and YANG before him/her, before the effective filing date of the claimed invention to incorporate the teachings regarding the actions as taught by YANG into Castagna. One of ordinary skill in the art would do so to give the user the choice 
Regarding claim 10: The method of claim 1, comprising: responsive to receiving the request to access the messaging account, displaying a first portion of the second graphical object adjacent to the first graphical object, the presenting the second graphical object comprising displaying a second portion of the second graphical object [Castagna: figure 1B]. 
Regarding claim 11: Castagna does not disclose the presenting the first graphical object comprising: displaying a first portion of the first graphical object; and responsive to receiving a user input, displaying a second portion of the first graphical object
YANG discloses the presenting the first graphical object comprising: displaying a first portion of the first graphical object; and responsive to receiving a user input, displaying a second portion of the first graphical object [0274, 614 of figure 6A-B].
It would have been obvious to one of ordinary skill in the art, having the teachings of Castagna and YANG before him/her, before the effective filing date of the claimed invention to have the method of claim 1, the presenting the first graphical object comprising: displaying a first portion of the first graphical object; and responsive to receiving a user input, displaying a second portion of the first graphical object.
One of ordinary skill would do so to manage the display area effectively. One of ordinary skill would do so because Castagna already discloses a first portion and the whole that includes the second portion in figure 1B.

For claim 17: The computing device of claim 16, wherein the at least part of the first graphical object that was displayed at the first location of the screen at the first time is not displayed at the first location of the screen at the second time [Castagna: 131b of figure 1B].
For claim 18: The computing device of claim [[17]] 16, wherein the at least part of the first graphical object that was displayed at the first location of the screen at the first time is displayed at a second location of the screen at the second time, wherein the second location of the screen is different than the first location of the screen [Castagna: 131b of figure 1B].
Claim 16 is rejected using the same rationale as claim 1.
Claims 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Castagna and YANG and U.S. Patent Application Publication Number 2014/0317543 attributed to Soo Eun KIM et al. (hereafter referred to as KIM). 
Regarding claim 2: Neither Castagna nor YANG discloses the first graphical object and the second graphical object stored in the messaging interface data structure based upon an order. 
KIM discloses the first graphical object and the second graphical object stored in the messaging interface data structure based upon an order [0068].
It would have been obvious to one of ordinary skill in the art, having the teachings of Castagna and YANG and KIM before him/her, before the effective filing 
One of ordinary skill in the art would do so to organize the data effectively. One of ordinary skill in the art would do so because KIM has disclosed it expressively what Castagna has hinted on.
Regarding claim 3: The method of claim 2, the order determined based upon at least one of: a plurality of times corresponding to the plurality of messages; a second plurality of times corresponding to a second plurality of messages within a messaging conversation; or a plurality of importance rankings corresponding to the plurality of messages [KIM: 0044, 0068]. 
Claims 8-9, 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Castagna and YANG and U.S. Patent Application Publication Number 2008/0122796 attributed to Jobs et al. (hereafter referred to as Jobs).
Regarding claim 8: Castagna, YANG do not detail into disclosing the action comprising displaying a list of actions comprising at least one of: a delete action; an archive action; a move action; a mark for later action; a mark importance action; a label action; a reply action; or a forward action. 
Jobs discloses the action comprising displaying a list of actions comprising at least one of: a delete action; an archive action; a move action; a mark for later action; a mark importance action; a label action; a reply action; or a forward action [figure 35K, 0638].

Regarding claim 9: The method of claim 8, comprising: receiving a selection of a second action from the list of actions [Jobs: 0638, figure 35A-35O discloses a selection of a second action from the list of actions can be received]; performing the second action on the first message [Jobs: 0638, figure 35A-35O discloses depending on the selection the action will be performed]; and responsive to the performing the second action, presenting the second graphical object [Jobs: 0638, figure 35A-35O discloses the presentation of second graphical object in response]. 
Regarding claim 13: The method of claim 1, the second message comprised within a messaging conversation comprising a second plurality of messages [Jobs: figure 6A, figure 61]; and the second plurality of messages comprising a third message [Jobs: figure 6A and figure 61]. 
Regarding claim 14: The method of claim 13, comprising: generating a third graphical object based upon the third message [Castagna: figure 1B; Jobs: figure 6A]; storing the third graphical object in the messaging interface data structure [Castagna: 0040]; retrieving the second graphical object from the messaging interface data structure [Castagna: figure 1B]; retrieving the third graphical object form the messaging interface data structure [Castagna: figure 1B; Jobs: figure 6A]; presenting the second graphical object [Castagna: figure 1B; Jobs: figure 6A]; and responsive to receiving one 
Regarding claim 15: The method of claim 14, comprising: responsive to the performing the second action, presenting the third graphical object [Castagna: figure 1B; Jobs: figure 6A].
Claims 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Castagna and U.S. Patent Number 9,483,529 attributed to Mircea-Bogdan Pasoi et al. (hereafter referred to as Pasoi). 
For claim 19: Castagna discloses a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: receiving a plurality of messages, associated with a messaging account, comprising a first message and a second message [131a of figure 1B]; generating a first graphical object based upon the first message [131a of figure 1B]; generating a second graphical object based upon the second message [131a of figure 1B]; storing the first graphical object generated based upon the first message and the second graphical object generated based upon the second message in a messaging interface data structure [0061]; retrieving the first graphical object generated based upon the first message from the messaging interface data structure [0062]; retrieving the second graphical object generated based upon the second message from the messaging interface data structure [0062]; responsive to receiving a request via an interface, the first graphical object generated based upon the first message at a first time [figure 1B], wherein a complete representation of fewer than 
Castagna does not expressively detail responsive to receiving a horizontal sliding input corresponding to the first graphical object generated based upon with the first message: presenting, via the interface, the second graphical object generated based upon the second message at a second time, wherein, at the second time, the fewer than two graphical objects comprises the second graphical object generated based upon the second message.
Pasoi discloses responsive to receiving a horizontal sliding input corresponding to the first graphical object generated based upon with the first message: presenting, via the interface, the second graphical object generated based upon the second message at a second time, wherein, at the second time, the fewer than two graphical objects comprises the second graphical object generated based upon the second message. [Figure 4A: 415-428 are the graphical objects generated based upon the messages and each message generated one graphical object, messages 417-420 and 423-426 can receive a horizontal sliding input; column 17, line 7-10].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Castagna and Pasoi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of sliding from Pasoi into Castagna to provide the user the benefit of a well-known user interface.
For claim 20: The non-transitory machine readable medium of claim 19, wherein the presenting the first graphical object is performed at a first time concurrently with .
Response to Arguments
Regarding 35 U.S.C. 112(a) argument: The applicant makes the statement below: 
Claim 20 is believed to comply with the written description requirement. For example, at least some support may be found in [0076] - [0079] and/or Fig. 9 of the instant application. 
Therefore, withdrawal of this rejection is respectfully requested. 
The cited portion and/or the figure 9 has no mention of the first portion of the second graphical object at a second location over the first location after a horizontal slide.
Regarding 35 U.S.C. § 103 argument: The applicant reproduces YANG being and makes the arguments below:
Notably, suggested responses 637B-D are not displayed at the same location at which conversation 636a (comprising the message "Can you send me a pic?") was displayed. 
Rather, the conversation 636a remains in the same location, and the suggested responses 637B-D are displayed below that location. 
It is respectfully submitted that maintaining a conversation in a same location, and displaying suggested responses below the location of the conversation, as provided for by Yang, does not teach responsive to receiving a request to access the messaging account, displaying via a screen, at a first time, the first graphical object generated based upon the first message, wherein, at the first time, at least part of the first graphical object generated based upon the first message is displayed at a first location of the screen; and responsive to receiving one or more user inputs corresponding to the first graphical object generated based upon the first message: displaying via the screen, at a second time after the first time, a list of actions based upon a swipe user input of the one or more user inputs, wherein the list of actions comprises a first indication of a first action and a second indication of a second action, wherein selection of the first indication is configured to cause performance of the first action on the first message and selection of the second indication is configured to cause performance of the second action on the first message, wherein, at the second time, at least part of the list of actions is displayed at the first location of the screen at which the at least part of the first graphical object generated based upon the first message was displayed at the first time as provided for by independent claim 16, and as similarly provided for by independent claim 1, at least in part. It is thus respectfully submitted that independent claims 1 and 16 and the remaining claims that depend therefrom are not taught by the suggested combination, and allowance of the same is therefore respectfully requested. 
The observation is simply incorrect. User interface screens 636 and 637 clearly illustrate both “list of actions” and the message “CAN YOU SEND ME A PIC?” displayed 
The applicant also makes the arguments below:
Notably, Castagna and/or Pasoi seem to be silent as to a complete representation of fewer than two graphical objects generated based upon a message is visible in the interface, wherein, at the first time, the fewer than two graphical objects comprises the first graphical object generated based upon the first message, and presenting, via the interface, the second graphical object generated based upon the second message at a second time, wherein, at the second time, the fewer than two graphical objects comprises the second graphical object generated based upon the second message. 
It is respectfully submitted that displaying a screen with an email message when a user accesses their account for an e-mail service, as provided for by Castagna, and/or a plurality of unviewed messages scrolling horizontally, as provided for by Pasoi, do not appear to provide for responsive to receiving a request to access the messaging account, presenting, via an interface, the first graphical object generated based upon the first message at a first time, wherein a complete representation of fewer than two graphical objects generated based upon a message is visible in the interface, wherein, at the first time, the fewer than two graphical objects comprises the first graphical object generated based upon the first message; and responsive to receiving a horizontal sliding input corresponding to the first graphical object generated based upon the first message: presenting, via the interface, the second graphical object generated based upon the second message at a second time, wherein, at the second time, the fewer than two graphical objects comprises the second graphical object generated based upon the second message as provided for by independent claim 19. It is thus respectfully submitted that independent claim 19 and the remaining claims that depend therefrom are not taught by the suggested combination, and allowance of the same is therefore respectfully requested.
The argument is not clear. Castagna clearly illustrates responsive to receiving a request via an interface, the first graphical object generated based upon the first message at a first time, wherein a complete representation of fewer than two graphical objects generated based upon a message is visible in the interface, wherein, at the first time, the fewer than two graphical objects comprises the first graphical object generated based upon the first message at least in 131a of figure 1B since the graphical object in the middle of the screen has been generated based upon the message and each message generates one graphical object which is visible in the interface. As described above, Castagna does not mention sliding input but Pasoi does, and at least in figure 4A, Pasoi illustrates the graphical objects 415-428 which are generated based upon the messages and each message generates one graphical object which is visible in the interface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA Datta CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.



/Anita D. Chaudhuri/
Patent Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173